Citation Nr: 1719030	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  14-19 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Esquire


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1982 to January 1985.  He died in December 2011.  His service awards and decorations included the Combat Infantry Badge.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.  Jurisdiction has since been transferred to the VA Regional Office (RO) in Montgomery, Alabama.

In June 2015, the Board granted service connection for posttraumatic stress disorder (PTSD) and remanded the issue of service connection for the cause of the Veteran's death for further development.  In June 2016, the Board granted an initial total disability rating for PTSD and again remanded the issue of service connection for the cause of the Veteran's death for further development.  As explained below, another remand is necessary.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




	(CONTINUED ON NEXT PAGE)



REMAND

Remand is necessary to obtain an addendum clarifying the cause of the Veteran's death.

At the time of his death, the Veteran was in receipt of service connection for PTSD, claimed as depressive disorder not otherwise specified (NOS), anxiety disorder NOS, alcohol abuse, and primary insomnia.  His death certificate indicated that the immediate cause of death was hypertensive and atherosclerotic cardiovascular disease. 

In an August 2016 addendum medical opinion, the VA examiner who wrote the September 2015 opinion indicated a re-review of the record, to include Dr. F.H.R.'s August 2014 opinion.  The examiner made no changes to her prior opinion that it is less likely as not that the Veteran's PTSD caused or contributed to his death, to include hypertension.  The examiner also determined that it is less likely than not that the Veteran's PTSD aggravated his hypertension.

However, the Board observes that in the August 2016 addendum, the VA examiner also stated that while the Veteran's family history of premature heart or vascular disease was perhaps his greatest risk factor, the fact that he was also alcohol dependent with morbid obesity and a habit of smoking further contributed to his problem.  

Notably, the Veteran's alcohol abuse is a part of the Veteran's service-connected PTSD.  Thus, in light of the fact that August 2016 VA examiner suggests that the Veteran's alcohol abuse may have had contributed, at least to some extent, to his heart or vascular disease, further clarification is needed.  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the Veteran's claims file to the VA examiner who provided the August 2016 medical opinion, or if she is unavailable, from another suitably qualified clinician.

The purpose of the addendum is to help clarify to the Board whether service connection for the cause of the Veteran's death should be awarded.   

In the requested addendum, the examiner should review the claims file again, specifically to the notations of alcohol use, and then:

With consideration of the Veteran's prior medical history and examinations, provide an addendum opinion as to whether the Veteran's service-connected diagnosed alcohol abuse, secondary to PTSD, substantially and materially contributed to his fatal hypertensive and/or atherosclerotic cardiovascular disease.

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

2.  Then, readjudicate the service connection claim.  If denied, issue an appropriate supplemental statement of the case and afford the appellant and her representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




